Filed 12/18/14 P. v. Aguilar CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B254829

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA130811)
         v.

HECTOR MANUEL AGUILAR,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Robert J.
Higa, Judge. Affirmed.
         Steven A. Brody, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Scott A. Taryle and Paul M.
Roadarmel, Jr., Deputy Attorneys General, for Plaintiff and Respondent.
      A jury convicted defendant, Hector Manuel Aguilar, also known as Tomas
Melendez Sanchez, of carrying concealed upon his person a dirk or dagger in violation of
Penal Code section 21310. Defendant was sentenced to 365 days in the county jail.
      Defendant has requested that we independently review the record of the trial
court’s in camera hearing for review of peace officer personnel records. (People v. Mooc
(2001) 26 Cal. 4th 1216, 1228-1232; Pitchess v. Superior Court (1974) 11 Cal. 3d 531,
535.) On November 8, 2013, defendant filed a peace officer personnel record disclosure
motion. The motion sought all misconduct complaints against the arresting officer. On
December 17, 2013, the trial court conducted an in camera hearing and found there were
no discloseable materials. We have reviewed the transcript of the in camera hearing. No
abuse of discretion occurred. (People v. Myles (2012) 53 Cal. 4th 1181, 1209; People v.
Hughes (2002) 27 Cal. 4th 287, 330.)
      The judgment is affirmed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           TURNER, P.J.


      We concur:




      MOSK, J.




      GOODMAN, J.




         Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            2